RENDERED: SEPTEMBER 24, 2021; 10:00 A.M.
                          NOT TO BE PUBLISHED


                    Commonwealth of Kentucky
                               Court of Appeals

                                  NO. 2020-CA-0139-MR


TRESHAWN JONES                                                     APPELLANT



                     APPEAL FROM FAYETTE CIRCUIT COURT
v.                   HONORABLE LUCY A. VANMETER, JUDGE
                          ACTION NO. 13-CR-01368-004



COMMONWEALTH OF KENTUCKY                                             APPELLEE



                                         OPINION
                                        AFFIRMING

                                        ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; DIXON AND MAZE, JUDGES.

MAZE, JUDGE: Appellant, Treshawn Jones, appeals the Fayette Circuit Court

order denying his motion for post-conviction relief pursuant to RCr1 11.42. For the

following reasons, we affirm.



1
    Kentucky Rules of Criminal Procedure.
                       FACTUAL AND PROCEDURAL HISTORY

                On December 18, 2013, a Fayette County grand jury returned

indictments against Jones and three co-defendants for murder and first-degree

robbery. The charges arose from the murder of the victim, Isaias Lopez-

Bustamante, when Jones entered the victim’s apartment with the intent of taking

the victim’s money and property. Not long after Jones was arrested, he was

interviewed by the police and made an incriminating statement. Beyond Jones’

statement to the police, a blood trail led directly from the crime scene to Jones in

one of the co-defendant’s nearby apartment. Also, Jones’ fingerprints were on the

murder weapon and the victim’s nine-year old daughter witnessed the events

unfold.

                Because Jones was sixteen years old at the time of the offenses, the

case began in juvenile court. Attorneys Erica Roland and Josh Miller, of the

Department of Public Advocacy, were appointed to represent Jones. While the

case began in juvenile court, the County Attorney filed a motion to proceed against

Jones as a youthful offender, pursuant to KRS2 635.020(2) and (4), which would

transfer the case to circuit court.




2
    Kentucky Revised Statutes.



                                           -2-
              Following the County Attorney’s motion, and while still in juvenile

court, Jones’ counsel requested a competency hearing and a competency

evaluation. Because Jones’ past medical history included a traumatic brain injury,

the juvenile court ordered expert Dr. Timothy H. Houchin to complete a

competency evaluation. However, the juvenile court declined to hold a

competency hearing. Relying on KRS 635.020(4), Commonwealth v. Deweese,

141 S.W.3d 372 (Ky. App. 2003), and Nelson v. Shake, 82 S.W.3d 914 (Ky. 2002),

the juvenile court held that it would first determine whether to transfer Jones’ case

to circuit court.

              Dr. Houchin determined that Jones was incompetent to stand trial.

However, the County Attorney filed a motion to strike Dr. Houchin’s report as

incomplete and objected to the competency hearing. Following these motions,

relying on Deweese, supra, the juvenile court found that it did not have jurisdiction

to hold a competency hearing because the proper forum to hold a competency

hearing was within the circuit court.

              In response, Jones filed a petition for a writ of mandamus requesting

the circuit court to order the juvenile court to hold the competency hearing. The

circuit court denied Jones’ petition. In its order, the circuit court held that, because

the Commonwealth intended to proceed under KRS 635.020(4), the juvenile court

had no discretion to retain the case if it determined that probable cause, in the form


                                          -3-
of the juvenile’s age and the commission of a felony involving a firearm, existed.

The circuit court further held that since the district court found probable cause, it

was mandatory that the case be transferred to circuit court.

             Jones then moved this Court for discretionary review, arguing the

juvenile court had jurisdiction to hold the competency hearing. This Court

affirmed the denial of the writ petition. Shortly thereafter, the juvenile court

transferred the case to the circuit court for trial of Jones as a youthful offender.

Following the transfer, the Commonwealth requested a competency evaluation be

performed by Dr. Timothy Allen with the Kentucky Correctional Psychiatric

Center (KCPC). In his report, Dr. Allen concluded that Jones was competent.

             On February 2, 2015, each of Jones’ co-defendants pled guilty and

each agreed to testify against Jones in exchange for their pleas. Following these

pleas, Jones’ counsel recommended that Jones accept the Commonwealth’s plea

offer. However, Jones’ counsel needed Jones to be declared officially competent

before he could accept the plea.

             A competency hearing was held on February 12, 2015. At the

hearing, Dr. Allen testified that Jones was competent despite his impairments in

executive functioning due to his brain injury. Dr. Allen further testified that Jones

understood the criminal process and the seriousness of the charges and that he

could aid in his own defense. Dr. Allen further testified that there was no doubt in


                                          -4-
his mind that Jones had good factual knowledge of the case against him, he knew

his role in the case, he said his attorneys were doing a good job representing him,

and he could discuss the case in a rational manner. Additionally, Dr. Allen

testified that Jones had the reasonable ability to understand and process

information such that he could appreciate the nature and consequences of the

proceeding against him. On cross-examination, Jones’ counsel asked only three

questions of Dr. Allen:

             (1) “Some of your testing seemed to indicate that
             [Jones’] executive functioning was degraded. Could you
             talk a little bit more about how that would manifest itself
             in his decision making?”

             (2) “All these [executive functioning] tests were in the
             moment, correct? There was no forensic element to your
             studies? It was all Mr. Jones as he presented himself to
             you in his office during his time at KCPC?”

             (3) “We’re talking about a crime that happened when
             Mr. Jones was 16. In your experience, does the executive
             function between a 16-year-old and a 19-year-old – is
             one stronger than the other?”

             Jones did not call Dr. Houchin or any other witness to testify on his

behalf in the competency hearing. The circuit court subsequently declared Jones

competent. Later that day, Jones entered a guilty plea to murder and first-degree

robbery. On March 26, 2015, the circuit court sentenced Jones to a total of 27

years’ imprisonment.




                                         -5-
             On April 10, 2015, this Court affirmed the circuit court’s denial of

Jones’ writ petition, holding the juvenile court did not have jurisdiction to conduct

a competency hearing before conducting a preliminary transfer hearing to

determine probable cause. T.J. v. Bell, No. 2013-CA-001664-ME, 2015 WL

1640426, at *9 (Ky. App. Apr. 10, 2015). The Kentucky Supreme Court denied

discretionary review on August 12, 2015.

             On May 10, 2017, Jones filed a pro se RCr 11.42 motion, arguing he

received ineffective assistance of counsel. Jones was subsequently appointed

counsel who filed a supplemental RCr 11.42 motion on Jones’ behalf. Jones then

filed a second supplemental RCr 11.42 motion raising additional grounds based

upon the Kentucky Supreme Court’s recent opinion in Commonwealth v. B.H., 548

S.W.3d 238 (Ky. 2018), which addressed whether the juvenile court has

jurisdiction to conduct a competency hearing before conducting a youthful

offender hearing.

             In April 2019, the circuit court held an evidentiary hearing in which

Attorneys Roland and Miller testified regarding their representation of Jones. On

December 4, 2019, the circuit court denied Jones’ RCr 11.42 motion to vacate his

judgment. This appeal followed.




                                         -6-
                                     ANALYSIS

   I.     Jones was not denied his right to effective assistance of counsel.

             In this appeal, Jones primarily argues he was provided ineffective

assistance of counsel prior to his guilty plea based on the following grounds: (1)

his counsel failed to fully advise him regarding the plea agreement because he had

a diminished capacity to understand the plea and make a decision; (2) his counsel

allowed him to enter into a guilty plea even though he was incompetent to do so;

(3) his counsel failed to file a motion to suppress statements he made to the police;

and (4) Jones’ right to assist his counsel in the preparation of his own defense was

abridged due to his lack of competency. Jones separately argues that he was

deprived of due process because the juvenile court failed to hold a competency

hearing prior to his transfer to juvenile court. We shall address his ineffective-

assistance claims first.

             To successfully demonstrate ineffective assistance of counsel under

RCr 11.42, Jones must meet both prongs of the test laid out in Strickland v.

Washington, 466 U.S. 668 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). The right to

counsel is the right to effective assistance of counsel; therefore, Strickland sheds

light on the two components that indicate ineffective assistance of counsel: (1)

deficient performance and (2) prejudice. Id. at 687.




                                          -7-
             The first prong asks whether counsel’s assistance was reasonable

considering all the circumstances. Id. at 688. Courts must assuage a strong

presumption that criminal defense counsel’s conduct falls within the wide range of

reasonable professional assistance. Id. at 689. Therefore, the defendant has the

burden to overcome the presumption and demonstrate otherwise. Id. Strategic

choices made by criminal defense counsel are “virtually unchallengeable.” Id. at

690. A defendant pursuing an ineffective assistance of counsel claim must

pinpoint the specific acts or omissions alleged to not have been the result of

reasonable professional judgment. Id. The second prong of prejudice requires the

defendant to show a reasonable probability that, but for counsel’s deficient

performance, the result of the proceeding would have been different. Id. at 694.

Both prongs must be satisfied for the Court to grant relief. We review the trial

court’s factual findings on an RCr 11.42 motion on a clearly erroneous basis.

Johnson v. Commonwealth, 412 S.W.3d 157 (Ky. 2013).

             First, Jones argues his counsel was ineffective for failing to fully

advise him before he accepted the plea offer because he required more in-depth

communications considering his past medical history. Here, Jones fails to provide

specific evidence of how his counsel failed to effectively communicate the

implications of the plea agreement. Jones simply relies on the fact that his counsel,

in the post-conviction evidentiary hearing, could not recall their conversations


                                         -8-
surrounding the plea agreement. Furthermore, when Jones pleaded guilty, he

acknowledged that his counsel fully advised him of his rights. Even assuming

Jones could satisfy the first prong of Strickland, he fails to demonstrate that, but

for counsel’s alleged failure to fully advise him of his rights, he would not have

pled guilty. Accordingly, Jones fails to satisfy both Strickland prongs to show his

counsel’s performance was ineffective.

             Second, Jones maintains his counsel was ineffective for permitting

him to accept a guilty plea even though he was incompetent to do so. Jones argues

the plea was not made voluntarily, knowingly, and intelligently because it was the

result of ineffective assistance of counsel. Relying on Rigdon v. Commonwealth,

144 S.W.3d 283, 285 (Ky. App. 2004), Jones claims his attorney made errors and

his attorney’s deficient performance so seriously affected the plea process that, but

for those errors, he would not have pleaded guilty.

             Specifically, Jones argues his counsel should have challenged Dr.

Allen’s testimony by introducing evidence of his mental limitations and by more

vigorously cross-examining Dr. Allen. Also, Jones argues his counsel should have

presented Dr. Houchin or another doctor as an expert witness on his behalf. Jones

reasons that, if the court had an opportunity to find him incompetent, he could not

have entered a guilty plea.




                                          -9-
              We agree with Jones that reasonable grounds existed to put his

competency at issue. However, the circuit court held a competency hearing at the

request of Jones’ counsel. Nevertheless, Jones’ counsel took the position that it

was useless to challenge Dr. Allen’s diagnosis based on a belief that the courts

rarely reject the KCPC expert’s competency determinations. Consequently,

counsel did not seek any additional evaluations of Jones’s competency either by

Dr. Houchin or another physician. And as noted above, counsel only asked Dr.

Allen three questions, with no follow up.

              Essentially, Jones’ counsel allowed the Commonwealth to dominate

the inquiry on the competency issue. On the other hand, we note that defense

counsel is afforded great discretion in trying a case, especially with regard to trial

strategy and tactics. Harper v. Commonwealth, 978 S.W.2d 311, 317 (Ky. 1998).

Likewise, counsel’s decision to call particular witnesses generally will not be

second-guessed in hindsight. Moore v. Commonwealth, 983 S.W.2d 479, 484-85

(Ky. 1998).

              We are concerned with the limited scope of counsel’s cross-

examination. As previously noted, counsel stated that the courts rarely reject the

KCPC expert’s competency determinations. In addition, counsel noted that Dr.

Houchin’s report was more than a year old and did not address Jones’ competency

as of 2015. Counsel also testified that Dr. Houchin was not available to examine


                                         -10-
Jones at the time of the competency hearing in the circuit court. Finally, as

discussed below, counsel testified that Jones appeared to be competent and capable

of assisting in his own defense. Given these explanations for the failure to pursue

the competency issue more vigorously, we cannot find that counsel’s decision to

forego further inquiry on these matters fell outside the range of reasonable trial

strategy.

             Even assuming, arguendo, Jones’ counsel’s performance at the

competency hearing was deficient, Jones failed to establish the second Strickland

prong of prejudice. “To establish Strickland prejudice, the claimant must initially

allege and ultimately show that absent counsel’s error a meaningfully different

result was a substantial likelihood, more likely than not or very nearly so.”

Commonwealth v. Pridham, 394 S.W.3d 867, 880 (Ky. 2012). Counsel’s failure to

more effectively question Dr. Allen or call his own expert does not in and of itself

prove that the result of the competency hearing would have been different. Jones

has not shown that the outcome of the competency hearing would have been

different and that his guilty plea would not have been accepted absent ineffective

assistance of counsel. Therefore, we conclude that Jones’ counsel was not

ineffective in permitting Jones to accept the plea agreement.

             Third, Jones argues that his counsel was ineffective for failing to file a

motion to suppress his statement to the police. Specifically, Jones argues that he


                                         -11-
was sixteen years old, lacked counsel, and had significant mental impairments at

the time of his statement to the police. In response, the Commonwealth argues that

Jones’ counsel cannot be deemed ineffective for failing to file such a motion given

the overwhelming evidence of guilt against Jones, which included a co-defendant’s

testimony that Jones possessed the murder weapon and shot the victim, the

victim’s daughter answered the door and was an eyewitness to the shooting, Jones’

fingerprints were on the gun, and a “blood trail” from the crime scene led to Jones’

arrest shortly after the crimes.

             In Premo v. Moore, 562 U.S. 115, 123, 131 S. Ct. 733, 740, 178 L.

Ed. 2d 649 (2011), the United States Supreme Court held that a failure to file a

motion to suppress can rise to the level of ineffective assistance of counsel, but not

if the motion would have been “fruitless.” Even if Jones’ counsel filed a motion to

suppress Jones’ statement to the police and the court found the statement

inadmissible, other evidence of Jones’ guilt remained. Thus, his counsel was not

ineffective for failing to file a motion to suppress.

             Finally, Jones argues his counsel was ineffective because he could not

adequately assist in the preparation of his defense due to his lack of competency.

Jones claims that, pursuant to KRS 645.070(3) and (4), juvenile defendants have

the right to be present at any hearing and participate in their own defense, yet he

was not competent to assist counsel in his defense. B.H., 548 S.W.3d at 248.


                                          -12-
              As stated, the circuit court found Jones competent to stand trial.

Moreover, Jones’ contention that he was not able to adequately assist in his

defense is directly refuted through the testimony of his attorneys. At the

evidentiary hearing, both of Jones’ lawyers testified that Jones was able to

understand “good facts” and “bad facts” in considering a guilty plea, which

demonstrates that Jones was able to participate in his defense. Moreover, Dr.

Allen testified that Jones could reasonably discuss the kinds of pleas to consider,

he could discuss possible offers with his attorneys, and Jones could testify

relevantly if he chose to do so. Accordingly, Jones’ counsel was not ineffective

because Jones was able to adequately assist with his representation and he was not

prejudiced.

   II.    The holding in Commonwealth v. B.H. does not apply retroactively to
          Jones’ due process claim.

              Jones also argues that his constitutional due process rights were

violated because he was denied a competency hearing in juvenile court pursuant to

Commonwealth v. B.H., supra. In B.H., the Kentucky Supreme Court held that a

juvenile court has the discretion to decide a juvenile’s competency prior to

deciding whether to transfer the case to the circuit court so the juvenile can be tried

as an adult. Id., 548 S.W.3d at 247. The Court stated that a juvenile has a

constitutional due process right to a fair trial, which includes the requirement that

the juvenile be competent to stand trial. Id. at 247-48. The Court concluded that if

                                         -13-
the juvenile court had not considered the issue of competency, it would have

infringed on B.H.’s right to effective assistance of counsel “because inherent in

effective representation is a client who can also assist in the preparation of a

defense.” Id. at 249.

             Jones takes the position that the holding in B.H. both authorized the

juvenile court to hold an evidentiary hearing prior to transfer and required it to do

so as part of his rights to procedural due process. Jones does not explicitly argue

that the holding in B.H. is retroactive to all cases which were final as of its

rendition. But he does argue that the circuit court erred by failing to consider the

holding in B.H. as relevant to his claim that he was denied due process.

             While the applicability of B.H. is complicated, we agree with the

circuit court’s conclusion that it was not controlling in this case. The Kentucky

Supreme Court’s holding in B.H. involved both a new rule of statutory

interpretation and a new constitutional rule. Based on the Supreme Court’s

holding in B.H., the juvenile court, indeed, had jurisdiction to conduct the

competency hearing before transferring Jones’ case to circuit court. Because the

Supreme Court’s interpretation of KRS 620.020 was based on language of the

statute in effect at the time of Jones’ appearance in juvenile court, its holding

regarding the district court’s jurisdiction must be applied retroactively.




                                          -14-
             But concerning the new constitutional rule, the Court held that a

defendant has a constitutional due process right to a competency determination at

all stages of the proceeding, including prior to the juvenile transfer hearing. Id. at

249. Furthermore, the Court found that the denial of this due process right would

constitute ineffective assistance of counsel. Id. “Unless they fall within an

exception to the general rule, new constitutional rules of criminal procedure will

not be applicable to those cases which have become final before the new rules are

accounted.” Leonard v. Commonwealth, 279 S.W.3d 151, 159 (Ky. 2009) (quoting

Teague v. Lane, 489 U.S. 288, 310, 109 S. Ct. 1060, 1064, 103 L. Ed. 2d 334

(1989)). Therefore, because this new rule of law requiring competency hearings at

all stages of the proceeding to satisfy due process is of a constitutional dimension

and no exceptions apply, it will not be applied retroactively.

                                   CONCLUSION

             In conclusion, Jones’ appellate counsel has raised significant

questions about the performance of trial counsel, particularly with regard to the

competency hearing. Although the issue merits close scrutiny, we cannot find that

counsel’s decisions to not conduct a more thorough cross-examination or present

additional evidence at the competency hearing either were deficient or resulted in

unfair prejudice to Jones. Likewise, Jones has not shown that he was entitled to set

aside his guilty plea based on the other allegations of ineffective assistance. The


                                         -15-
holding in B.H. v. Commonwealth is complicated and will affect future juvenile

transfer proceedings where competency is at issue. But in this case, we conclude

that the due process claim is not applicable to Jones’ RCr 11.42 motion.

            For the reasons set forth above, we affirm the judgment of the Fayette

Circuit Court denying Jones’ motion to vacate pursuant to RCr 11.42.

            ALL CONCUR.



BRIEFS AND ORAL ARGUMENT                  BRIEF FOR APPELLEE:
FOR APPELLANT:
                                          Daniel Cameron
Kara Stinson Lewis                        Attorney General of Kentucky
La Grange, Kentucky
                                          Matthew R. Krygiel
                                          Assistant Attorney General
                                          Frankfort, Kentucky

                                          ORAL ARGUMENT FOR
                                          APPELLEE:

                                          Kristin L. Conder
                                          Frankfort, Kentucky




                                       -16-